MEMORANDUM **
Ernest B. Moore appeals the district court’s denial of his petition for writ of coram nobis. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review de novo the district court’s denial of a petition for writ of coram nobis. Matus-Leva v. United States, 287 F.3d 758, 760 (9th Cir.2002). Moore entered his guilty plea in 1987 and did not file his petition for writ of coram nobis until 2003. Because Moore failed to demonstrate that valid reasons exist for not attacking the conviction earlier, he is not entitled to coram nobis relief. See Matus-Leva, 287 F.3d at 760 (noting that the four requirements for coram nobis relief are conjunctive and “failure to meet any one of them is fatal”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.